                                                                         Case 3:19-cv-02262-WHO Document 3 Filed 04/25/19 Page 1 of 2



                                                                 1   Ann Marie Mortimer (State Bar No. 169077)
                                                                     amortimer@HuntonAK.com
                                                                 2
                                                                     Jason J. Kim (State Bar No. 221476)
                                                                 3   kimj@HuntonAK.com
                                                                 4   HUNTON ANDREWS KURTH LLP
                                                                     550 South Hope Street, Suite 2000
                                                                 5   Los Angeles, California 90071-2627
                                                                 6   Telephone: (213) 532-2000
                                                                     Facsimile: (213) 532-2020
                                                                 7
                                                                 8   Attorneys for Plaintiffs
                                                                     FACEBOOK, INC. and INSTAGRAM, LLC
                                                                 9
                                                                10                         UNITED STATES DISTRICT COURT
                                                                11                      NORTHERN DISTRICT OF CALIFORNIA
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                              SAN FRANCISCO DIVISION
                                                                13   FACEBOOK, INC., a Delaware                  CASE NO.: 3:19-CV-02262
                                                                14   corporation and INSTAGRAM, LLC, a
                                                                     Delaware limited liability company,         PLAINTIFFS FACEBOOK, INC. AND
                                                                15                                               INSTAGRAM, LLC’S
                                                                16               Plaintiffs,                     CERTIFICATION OF INTERESTED
                                                                                                                 PARTIES
                                                                17        v.
                                                                18
                                                                     AREND NOLLEN, LEON HEDGES,
                                                                19   DAVID PASANEN, and SOCIAL
                                                                20   MEDIA SERIES LIMITED,

                                                                21               Defendants.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                       PLAINTIFFS FACEBOOK, INC. AND INSTAGRAM, LLC’S CERTIFICATION OF INTERESTED PARTIES
                                                                                                                                                 3:19-cv-02262
                                                                            Case 3:19-cv-02262-WHO Document 3 Filed 04/25/19 Page 2 of 2



                                                                 1                   L.R. 3-15 CERTIFICATION OF INTERESTED PARTIES
                                                                 2           Pursuant to Civil L.R. 3-15, the undersigned counsel of record for Plaintiffs
                                                                 3   Facebook, Inc. and Instagram, LLC, certifies that as of this date, other than the named
                                                                 4   parties, there is no such interest to report.
                                                                 5
                                                                 6   Dated: April 25, 2019                               HUNTON ANDREWS KURTH LLP
                                                                 7
                                                                 8                                                       By:        /s/ Ann Marie Mortimer
                                                                                                                                  Ann Marie Mortimer
                                                                 9
                                                                                                                                  Jason J. Kim
                                                                10                                                             Attorneys for Plaintiffs
                                                                11                                                             FACEBOOK, INC. and
                           Los Angeles, California 90071-2627




                                                                                                                               INSTAGRAM, LLC
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                                                                  Jessica Romero
                                                                13                                                                Michael Chmelar
                                                                14                                                                Stacy Chen
                                                                                                                                  Platform Enforcement and
                                                                15                                                                Litigation
                                                                16                                                                Facebook, Inc.
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     099900.12852 EMF_US 73749302v4                  1
                                                                        PLAINTIFFS FACEBOOK, INC. AND INSTAGRAM, LLC’S CERTIFICATION OF INTERESTED PARTIES
                                                                                                                                                  3:19-cv-02262
